                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION



STACY O.,                                Case No. ED CV 17-02524-DFM

          Plaintiff,                     MEMORANDUM OPINION AND
                                         ORDER
             v.

NANCY A. BERRYHILL, Deputy
Commissioner of Operations,
performing duties and functions not
reserved to the Commissioner of
Social Security,

          Defendant.



      Stacy O. (“Plaintiff”) appeals from the Social Security Commissioner’s
final decision denying her application for Supplemental Security Income
(“SSI”).1 The Commissioner’s decision is affirmed and this case is dismissed
with prejudice.




      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
                                BACKGROUND
      Plaintiff filed an application for SSI on January 4, 2008. See Dkt. 16,
Administrative Record (“AR”) 264. After a hearing before an Administrative
Law Judge (“ALJ”), Plaintiff received an unfavorable decision on February 16,
2010. See AR 266-76. On May 10, 2011, this Court remanded for further
proceedings because the ALJ’s assessment of Plaintiff’s residual functional
capacity (“RFC”) was not supported by substantial evidence. See AR 289-98.
      On remand, the ALJ issued an unfavorable decision on December 13,
2011. See AR 277-88. The Appeals Council remanded the matter for further
proceedings. See AR 299-302. The ALJ issued another unfavorable decision
on April 4, 2013. See AR 303-15. The Appeals Council once again remanded
for further proceedings. See AR 316-20.
      Plaintiff received a hearing before a new ALJ on August 17, 2016. See
AR 864-907. The ALJ heard testimony from Plaintiff and an impartial
vocational expert (“VE”). The ALJ issued an unfavorable decision on January
6, 2017. See AR 239-51.
      The ALJ found that Plaintiff had the severe impairments of diabetes
mellitus and major depressive disorder. See AR 244. The ALJ found that
Plaintiff retained the RFC to perform a range of light work. See AR 246. Based
on the evidence of record, the ALJ determined that Plaintiff could perform jobs
that exist in significant numbers in the national economy, including produce
weigher, garment bagger, and garment sorter. See AR 250. Accordingly, the
ALJ determined that Plaintiff was not disabled. See AR 250-51.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 235-38. This action
followed. See Dkt. 1.




                                        2
                                  DISCUSSION
      The parties dispute whether the ALJ erred in (1) determining Plaintiff’s
RFC and (2) rejecting Plaintiff’s subjective complaints. See Dkt. 21, Joint
Stipulation (“JS”) at 5.
      Plaintiff’s RFC
      Plaintiff argues that the ALJ’s RFC assessment is not supported by
substantial evidence. See JS at 5-7.
            Applicable Law
      A claimant’s RFC is the most a claimant can still do despite her
limitations. See Smolen v. Chater, 80 F.3d 1273, 1291 (9th Cir. 1996). An ALJ
will assess a claimant’s RFC based on all the relevant evidence of record and
will consider all of the claimant’s medically determinable impairments,
whether found to be severe or not. See 20 C.F.R. § 416.945(a)(1)-(2).
      An RFC assessment is ultimately an administrative finding reserved to
the Commissioner. See id. § 416.927(d)(2). However, an RFC determination is
based on all of the relevant evidence, including the diagnoses, treatment,
observations, and opinions of medical sources, such as treating and examining
physicians. See id. § 416.945. A district court must uphold an ALJ’s RFC
assessment when the ALJ has applied the proper legal standard and substantial
evidence in the record as a whole supports the decision. See Bayliss v.
Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005).
            ALJ Reasoning
      The ALJ found that Plaintiff could perform light work and could lift and
carry 20 pounds occasionally and 10 pounds frequently, could perform
postural activities frequently, could frequently reach, handle, and finger
bilaterally, and was limited to simple, repetitive and routine work tasks with
frequent contact with supervisors and co-workers and only incidental public
contact. See AR 246. In reaching this RFC finding, the ALJ gave “significant


                                        3
weight” to the State agency medical consultants, who opined that Plaintiff
could perform light work. AR 248. “However, in consideration of examination
findings that showed decreased sensation, diagnosis of neuropathy, and slow
healing ulcers,” the ALJ limited Plaintiff’s postural activities. Id.
             Analysis
      The Court concludes that the ALJ’s RFC is supported by substantial
evidence. Plaintiff primarily faults the ALJ for relying on “stale opinions” in
determining her RFC. See JS at 6. Although the ALJ did give “significant
weight” to medical opinions from 2008, she also considered the recent medical
evidence as it pertained to Plaintiff’s diabetes and related foot problems, which
reflected benign clinical findings and no pronounced limitations. See AR 248
(citing AR 764-66, 769-71, 775-77, 793-94, 798-99). For instance, on February
20, 2015, the treatment provider noted peripheral neuropathy and instructed
Plaintiff to wear cushioned shoes, but found Plaintiff had full muscle strength
and did not limit her standing or walking. See AR 768-69. On February 4,
2016, the treatment provider noted Plaintiff’s left foot ulcer was “coming under
control,” with the examination revealing “no tenderness to palpation, no pain,
no instability, and no known fractures or deformities.” AR 793. On June 10,
2016, Plaintiff had diminished sensation in both feet and left foot ulceration.
See AR 798-99. The treatment provider prescribed medication and referred
Plaintiff to podiatry but did not limit her standing or walking. See AR 799.
      Plaintiff maintains that as a result of her foot ulcers, she lacks the ability
to engage in the standing and walking required of light work, and at best,
retains the RFC for sedentary work. See JS at 6. Plaintiff’s self-assessment of
her limitations is not sufficient to overcome the ALJ’s findings, especially
given that no treating physician opined that Plaintiff had any standing or
walking limitations. Indeed, Plaintiff merely cites to medical evidence
indicating that she was treated for foot ulcers, see id. (citing AR 764-66, 769-


                                         4
72, 792-94, 798-99), which is not in dispute. Plaintiff otherwise does not
identify any functional limitations that were suggested by medical providers
yet ignored by the ALJ.
      Subjective Symptom Testimony
      Plaintiff contends that the ALJ did not properly evaluate her subjective
complaints. See JS at 11-13.
             Law
      The Court engages in a two-step analysis to review the ALJ’s evaluation
of a claimant’s symptom testimony. “First, the ALJ must determine whether
the claimant has presented objective medical evidence of an underlying
impairment ‘which could reasonably be expected to produce the pain or other
symptoms alleged.’” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)
(quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)). “If
the claimant satisfies the first step of this analysis, and there is no evidence of
malingering, ‘the ALJ can reject the claimant’s testimony about the severity of
her symptoms only by offering specific, clear and convincing reasons for doing
so.’” Id. at 1014-15 (quoting Smolen, 80 F.3d at 1281). “General findings are
insufficient; rather, the ALJ must identify what testimony is not credible and
what evidence undermines the claimant’s complaints.” Reddick v. Chater, 157
F.3d 715, 722 (9th Cir. 1998). If the ALJ’s credibility finding is supported by
substantial evidence in the record, the reviewing court “may not engage in
second-guessing.” Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).
             Testimony and ALJ Reasoning
      Plaintiff testified that she could not work because of uncontrolled
diabetes and associated symptoms, and depression. Plaintiff stated she was
able to walk less than a block, stand for 10 minutes, sit for 8-10 minutes, and
lift 1-2 pounds. Plaintiff reported suicidal thoughts, difficulty with focus and
concentration, and crying spells. Her typical day consisted primarily of


                                          5
sleeping, walking, sitting, and watching television. Plaintiff also submitted an
Adult Function Report, which stated that she had trouble with most physical
abilities and could walk for less than a mile. See AR 97-104.
      The ALJ identified three reasons for discounting Plaintiff’s subjective
complaints. First, the ALJ found that the objective medical evidence did not
support Plaintiff’s statements as to the intensity and persistence of her
symptoms. See AR 247-48. Second, the ALJ found that Plaintiff was not
compliant with her treatment and did not take pain medication, suggesting that
her pain was not as severe as alleged. See AR 247. Third, the ALJ found that
Plaintiff’s complaints were inconsistent with her daily activities. See id.
            Analysis
      Plaintiff takes issue with the ALJ’s second and third reasons for
discounting her testimony: noncompliance and inconsistencies with daily
living.
      The ALJ found that Plaintiff was noncompliant with taking medications
and that she did not take any pain medication, which “demonstrate[d] a
possible unwillingness . . . to improve her condition” and “indicat[ed] that her
symptoms are not as severe as she purports.” AR 247. Both a conservative
treatment history and a failure to obtain recommended treatment can be
legitimate reasons for an ALJ to discount a claimant’s credibility. See
Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008).
      The ALJ’s finding is supported by substantial evidence. Plaintiff testified
that she could sit for no more than 10 minutes and sleep for no more than 2
hours due to pain in her “whole body,” but admitted she does not take any
medication to control that pain. AR 880. Plaintiff also testified to being limited
by shortness of breath but acknowledged receiving no treatment for it. See AR
887-88. Most significantly, in January 2016, Plaintiff’s treating physician wrote
that Plaintiff had been “noncompliant with treatment several times” to the


                                         6
point where she advised Plaintiff that further noncompliance would be met
with termination of services. AR 766.
      Plaintiff argues that the ALJ erred by failing to comply with Social
Security Ruling (“SSR”) 82-59, which provides that an ALJ may deny benefits
to a claimant who has a disability if the claimant unjustifiably fails to follow
prescribed treatment. But SSR 82-59 is not applicable here because Plaintiff’s
failure to seek treatment “was merely a factor in the ALJ’s credibility
determination,” not the sole reason for denying disability. Molina v. Astrue,
674 F.3d 1104, 1114 n.6 (9th Cir. 2012); see also Roberts v. Shalala, 66 F.3d
179, 183 (9th Cir. 1995) (finding protections of SSR 82-59 did not apply where
denial of benefits was not based “solely on [claimant’s] failure to follow
prescribed treatment”).
      Because the ALJ offered a clear and convincing reason for discrediting
Plaintiff, the Court does not reach the issue of whether the ALJ erred in
discounting Plaintiff’s complaints due to the extent of her daily activities. See
Garza v. Astrue, 380 F. App’x 672, 673 (9th Cir. 2010) (affirming ALJ’s
credibility determination that was supported by a valid reason coupled with the
lack of objective medical evidence).
                                  CONCLUSION
      For the reasons stated above, the decision of the Social Security
Commissioner is AFFIRMED and this case is dismissed with prejudice.
      IT IS SO ORDERED.



Date: May 1, 2019                            ___________________________
                                             DOUGLAS F. McCORMICK
                                             United States Magistrate Judge




                                         7
